DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 4, filed 08/17/2021, with respect to the objections and rejections have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-3 depends, teaches a limitation: “a tube with a modulus of elasticity higher than that of the core wire coating, and an outer coating that coats the tube from an outer side of the tube are provided between the electric wire and the seal” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Winfield (US5804767) is the closest prior art of record
Regarding Claim 1, Winfield teaches, in Fig. 1, wire harness comprising an electric wire (18) that has a core wire (22) and a core wire coating (18) that coats the core wire, a connector (4) that is attached to an end of the electric wire (see Fig. 1), and a seal (38,40) that is interposed between the electric wire and the connector, wherein a tube (28,30) and an outer coating (46) that coats the tube from an outer side of the tube (see Fig. 13) are provided between the electric wire and the seal (see Fig. 1, Fig. 13).
Winfield does not teach a tube with a modulus of elasticity higher than that of the core wire coating, and an outer coating that coats the tube from an outer side of the tube are provided between the electric wire and the seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848